ORDER
By opinion dated September 4, 2013, the Court suspended petitioner from the practice of law for eighteen (18) months, retroactive to August 24, 2011, the date of his interim suspension. In the Matter of Gamble, 405 S.C. 436, 748 S.E.2d 219 (2013). Petitioner filed a Petition for Reinstatement pursuant to Rule 33 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). After referral to the Committee on Character and Fitness (Committee), the Committee has filed a Report and Recommendation recommending the Court reinstate petitioner to the practice of law.
The Court grants the Petition for Reinstatement provided, however, that petitioner shall pay all outstanding license fees and penalties, if any, to the South Carolina Bar and shall be in full compliance with all continuing legal education requirements prior to commencing the practice of law. Petitioner shall complete the Legal Ethics and Practice Program Ethics School, Trust Account School, and Advertising School no later than twelve (12) months from the date of this order as directed by the Court in its September 4, 2013, opinion. Petitioner shall file proof of completion of the programs with the Commission on Lawyer Conduct no later than ten (10) days after the conclusion of the programs.
s/Jean H. Toal, C.J.
s/Costa M. Pleicones, J.
s/Donald W. Beatty, J.
*581s/John W. Kittredge, J.
s/Kaye G. Hearn, J.